


EMPLOYMENT AGREEMENT










AGREEMENT made as of this 1st day of June 2015 (“Effective Date”) by and between
GULF & WESTERN INDUSTRIES, INC. (“Gulf & Western”), a Nevada Corporation with a
registered office address of 3301 Jarbidge Way, Sparks, Nevada 89434 and W.
PIERCE CARSON (“Carson”), an individual with an address of P.O. Box 831, Cedar
Crest, New Mexico 87008.




WITNESSETH:




In consideration of the mutual covenants and agreements herein contained, the
parties hereby agree as follows:




1.  Employment.  Gulf & Western hereby employs Carson and Carson accepts such
employment, for the Term (as defined below), with the duties and compensation
and upon the terms and conditions hereinafter set forth in this Agreement.




2.  Term.  The term (“Term”) of Carson’s employment shall commence on June 1,
2015 and shall continue through and including May 31, 2016, unless earlier
terminated as herein provided for in this Agreement.  Prior to expiration of the
Term, Gulf & Western and Carson may agree to extend the Term under new terms of
compensation and conditions of employment, it being agreed that any such
extension must be in writing signed by both parties.




3.  Duties.




(a)  Carson shall be the President and Chief Executive Officer (“CEO”) of Gulf &
Western during the Term and shall perform the services as set forth in Gulf &
Western’s bylaws and as Gulf & Western’s Board of Directors (“Board”) shall
direct, which services shall be commensurate with Carson’s status as CEO of Gulf
& Western.  Carson shall perform his services subject only to the direction and
control of the Board and will report only to the Board.




(b)  During the Term, Carson shall devote at least half and up to substantially
all of his working time and attention to the business and affairs of Gulf &
Western as may be required to fulfill the duties of CEO, provided however that
the Company acknowledges that Carson shall have the right to be a director or
officer of other corporations not affiliated with Gulf & Western and that a
portion of his time will be devoted to those other activities; provided that
Carson’s positions and activities for such other corporations shall not be in
conflict  with the interests of Gulf & Western. Should a potential conflict
arise, Carson shall discuss such potential conflict with the Board and shall
obtain the consent of the Board in writing before proceeding with such positions
or activities.





--------------------------------------------------------------------------------




(c)

Upon execution of this Agreement, Carson shall be appointed as a director of
Gulf & Western and shall devote such time and attention to the affairs of Gulf &
Western as may be required to fulfill the duties of director. Carson shall not
be entitled to any additional compensation for his services as director, and
Carson’s service as a director shall terminate upon the termination of this
agreement unless otherwise agreed in writing by Gulf & Western.




(d)

Carson shall at all times conduct himself in a manner consistent with his duty
of loyalty to Gulf & Western and shall present all opportunities that may fit
Gulf & Western’s corporate objectives of which he becomes aware during the Term.




(e)

Carson shall provide the Board with a confidential list of up to twelve mineral
opportunities that may potentially fit Gulf & Western’s corporate objectives of
which he became aware prior to the Term. Gulf & Western shall have a right to
elect to pursue selected opportunities on reasonable terms of compensation to be
agreed with Carson. Carson shall be free to pursue for his own account any
opportunities Gulf & Western determines not to pursue, and also shall be free to
pursue any opportunities that do not fall within Gulf & Western’s corporate
objectives.

 

4.  Compensation.  The Company and Gulf & Western shall compensate Carson for
his services during the Term in the form of stock in Gulf & Western and shall,
contemporaneously herewith, issue to Carson restricted common stock such that
following such new issue Carson owns fifteen percent (15%) of the outstanding
stock in Gulf & Western. Although issued contemporaneously herewith, Gulf &
Western shall not be required to certificate Carson’s stock until May 31, 2016.
On or before May 31, 2016, Gulf & Western shall deliver the subject stock
certificate(s) to Carson. Carson’s stock shall be subject to “lock up” and sale
restrictions as provided in Section 9. Carson shall be solely responsible for
paying any local, state or federal payroll taxes levied as a result of the
issuance of the stock as compensation and agrees to indemnify and hold harmless
Gulf & Western from any liability therefore.




5.  Expenses.  Gulf & Western will pay or reimburse Carson within 30 days for
all travel and other expenses reasonably incurred by Carson during the Term in
connection with the performance of his duties hereunder upon presentment of
written expense receipts reflecting such expenses. Carson shall in advance
incorporate estimated expenses in project budgets to be coordinated with the
Board.




6.  Discharge for Cause.  The Board of Directors of Gulf & Western may discharge
Carson For Cause at any time.  Such discharge shall be effected by written
notice to Carson which shall specify the reasons for Carson’s discharge and the
effective date thereof.  As used herein, the term “For Cause” shall mean only
chronic alcoholism, drug addiction, criminal dishonesty or willful violation of
direct written instructions from the Board relating to a material matter which
directions are consistent with all applicable laws, rules and regulations and
orders to which Carson or Gulf & Western are subject and the provisions of this
Agreement unless cured within ten (10) days after notice.  Upon





2




--------------------------------------------------------------------------------

termination of Carson’s employment as provided for in this Section 6, Carson
shall forfeit that portion of the stock issued to him pursuant to Section 4
prorated from the date of termination to the end of the Term.




7.  Voluntary Termination by Carson.  Carson shall have the right to voluntarily
terminate his employment with Gulf & Western during the Term. To effect such
voluntary termination, Carson shall provide Gulf & Western at least 60 days
advanced written notice of such termination. Upon termination of Carson’s
employment as provided for in this Section 7, Carson shall forfeit that portion
of the stock issued to him pursuant to Section 4 prorated from the date of
termination to the end of the Term.




8.  Indemnification.  Gulf & Western shall indemnify Carson to the fullest
extent permitted by law and the certificate of incorporation and bylaws of Gulf
&Western from and against any loss, claim, liability and/or expense incurred
for, or by reason of, or arising out of, acts of Carson as an officer and/or
director of Gulf & Western or affiliated company or subsidiary.   




9.  Sale of Carson’s Gulf & Western Stock.  Carson covenants with Gulf & Western
that until the earlier of May 31, 2017 or his termination of employment with
Gulf & Western, he shall “lock up” and not sell any of his stock. Carson further
covenants that after the above “lock up” provision no longer applies, if he
intends to sell stock he shall first offer to sell such stock to Gulf & Western
and to the major shareholders of Gulf & Western.




10.  Dispute Resolution.  Any controversy or claim arising out of or relating to
this Agreement and the obligations and responsibilities of the parties hereto or
the breach or alleged breach by any of the parties of their respective
obligations hereunder shall be settled by arbitration in the city of Denver,
Colorado by one arbitrator in accordance with the then governing Rules of the
American Arbitration Association.  The written decision of the arbitrator shall
be final and binding upon Magellan, Gulf & Western and Carson.  Judgment upon
the award rendered may be entered and enforced in any court of competent
jurisdiction.  Notwithstanding the above, any party shall be entitled to seek
and obtain injunctive or similar relief from a court of competent jurisdiction
where appropriate pending arbitration.  The parties hereby submit to the
exclusive jurisdiction of the courts of the State of Colorado or Federal Courts
situated in Denver County, Colorado for such purpose and for purposes of
enforcing any arbitration award.  Gulf & Western shall pay all legal fees and
expenses reasonably incurred by Carson in good faith as a result of any claim or
arbitration arising from this Agreement.




11.  Miscellaneous.

            

(a)  This Agreement contains the entire understanding between the parties hereto
concerning the subject matter hereof.  Only an instrument in writing executed by
the parties hereto may amend this Agreement.








3




--------------------------------------------------------------------------------

(b)  This Agreement shall be construed and enforced in accordance with the laws
of the State of Colorado.




(c)  This Agreement and the rights and obligations of the parties hereto shall
bind and inure to the benefit of the successor or successors of Gulf & Western
whether by merger, consolidation or otherwise.




(d)  Any notice to be given pursuant to the terms of this Agreement shall be in
writing and delivered by hand or sent by registered or certified mail to such
party at such party’s address set forth above or to such other address or to the
attention of such other person as any party has specified by prior written
notice to the other party.




(e)  A party’s waiver of a breach of this Agreement by any other party shall not
operate or be construed as a waiver of any subsequent breach of this Agreement
by such other party.  No waiver shall be valid unless in writing and signed
respectively by an authorized officer of Gulf & Western and Carson.




(f)  Carson acknowledges that his services are unique and personal.
 Accordingly, Carson shall not assign his rights or delegate his duties or
obligations under this Agreement.  




(g)  Headings in this Agreement are for convenience only and shall not be used
to interpret or construe its provisions.




(h)  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.




            IN WITNESS WHEREOF, Magellan and Gulf & Western have caused this
Agreement to be executed by its officers thereunto duly authorized, and Carson
has executed this Agreement all as of the dates set forth below..          







GULF & WESTERN INDUSTRIES, INC.




/s/ John C. Power________________________

John C. Power

June 8, 2015

President and Director










W. PIERCE CARSON




/s/ W. Pierce Carson______________________

W. Pierce Carson

June 8, 2015








4


